DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Receipt of Applicant’s Amendment, filed 09/13/2022, is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25, 27-29, 32, 34-36, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande; Prasad M. et al. (“Deshpande”) US 20170011073 A1 in view of Kirk; Steven A. et al. (“Kirk”) US 20170017673 A1 and Baer; Hermann et al. (“Baer”) US 20150286681 A1.
Regarding claim 21, Deshpande teaches A system comprising:
a metadata store to store metadata as The map entry for a term can have its corresponding document IDs stored in a data structure (i.e., metadata store) referred to as postings list for that term. Additionally, a postings list includes document IDs in a sorted order, and also contains an additional metadata structure referred to as a skip-list that enables efficient skipping to a particular document ID in the sorted list ([0022]);
and a processor, operatively coupled with the metadata store, to: as an apparatus including a memory and at least one processor that is coupled to the memory and configured to perform noted method steps [0074]; 
determine whether each of a plurality of files that comprises database data satisfies at least one of a plurality of predicates by reading the metadata stored in the metadata store that is separate from the database data as using only the range metadata of the temporal lists to dynamically prune the search-list to size O(|T II S|), wherein T represents a set of items satisfying the temporal predicate, and S represents a set of items satisfying the search predicate. Additionally, O represents an order notation, as would be appreciated by one skilled in the art, used to define complexity of an algorithm. Also, in one or more embodiments of the invention, the variable U represents total items indexed ([0025], [0019-0020 and 0047] (items/collection->documents->files));
Step 702 includes organizing an on-disk corpus of multiple data index structures (i.e., metadata separates from database data) to support one or more queries over temporally evolving data, wherein the multiple data index structures comprise at least (i) a data item birth-time index, (ii) a data item death-time index, and (iii) an inverted index and/or postings list per keyword ([0064 and 0071]);
To post-filter results, search indexes look-up the birth-time and death-time attributes maintained as part of the postings list payload or stored in separate document values data structures [0037] and 
prune inapplicable files from the plurality of files that do not satisfy at least one of the plurality of predicates to create a reduced set of files as Pruned (P), which is the set of record IDs whose temporal attributes do not satisfy the temporal predicates, but are pruned when performing the list intersection with the temporal (birth-time/death-time) postings lists ; and (iii) Wasted (W), which represents (K-R-P), wherein K is the keyword's entire postings list. These record IDs do not satisfy the temporal attributes of the query, but are most likely examined by the list intersection algorithm because they interleave and constitute wasted work with respect to disk I/O and central processing unit (CPU) computation ([0047 and 0051]).
Step 710 includes pruning a collection of identified items of data from the on-disk corpus that contain the one or more keyword predicates using range metadata associated with the one or more temporal predicates to generate a pruned list of data items [0068].
Kirk is cited for additional support of limitations:
a metadata store to store metadata as The one or more distinct values of the specified column can be stored as a data dictionary associated with the specified column. The one or more distinct values of the specified column can be stored as a data dictionary associated with individual ones of the partitions [0012]; and 
metadata store that is separate from the database data as Metadata identifying the distinct values can be stored separately for each store [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kirk’s teaching would have allowed Deshpande’s to provide a performance and cost advantage by avoiding the evaluation of disqualified files using traditional partition/file elimination optimization method (Kirk [0065]).
Deshpande and Kirk do not explicitly teach the limitation:
 wherein the metadata includes range data for content corresponding to multiple columns of the database data, the range data including a plurality of different types of data types of the range data, and the range data further includes multiple ones of the plurality of different types of data types of the range data for at least one of the plurality of files. 
Baer; however, teaches wherein the metadata includes range data for content corresponding to multiple columns of the database data, the range data including a plurality of different types of data types of the range data, and the range data further includes multiple ones of the plurality of different types of data types of the range data for at least one of the plurality of files as When aggregating zone map information for a partition, the smallest minimum value from a set of minimum values for a zoned column from the zone map and the greatest maximum value from a set of maximum values for the zoned column from the zone map can depend on the data type of the zoned column. For example, if the data type of the zoned column is a character data type, then the smallest minimum value and the greatest maximum value can be based on a lexical ordering of column values. As another example, if the data type of the zoned column is a numerical data type, then the smallest minimum value and the greatest maximum value can be based on a numerical ordering of the zoned column values. As yet another example, if the data type of the zoned column is a date data type, then the smallest minimum value and the greatest maximum value can be based on a calendar ordering of the zoned column values [0103].
At step 908, any partitions of the partitioned and zoned table that can be pruned from the access paths based on the filter predicate and aggregated zone map information for the table are identified. For a given candidate partition of the table to prune, the column value (or range of possible column values) in the filter predicate is compared to the minimum and/or maximum values for the zoned column in the aggregated zone map information for the given partition. If, based on this comparison, the column value (or range of possible column values) in the filter predicate is outside of the value range established by the minimum and maximum values for zoned column for the candidate partition in the aggregated zone map information, then the candidate partition can be pruned from the access paths for executing the SQL query because no table data in the candidate partition can satisfy the filter predicate [0115].
For each partition of the sales table, the minimum value of the ship_date column, the minimum value of the close_date column, the maximum value of the ship_date column, and the maximum value of the close_date column among all minimum and maximum values for these columns for all zones of the partition ([0039].
Turning now to FIG. 5, it illustrates a zone map 500 on table 300 of FIG. 3. The zone map 500 may be represented as a table [0083].
The columns of the zone map 500 (i.e., metadata) also include a minimum value column 514 and a maximum value column 515 for each of the zoned columns on which the zone map 500 is constructed [0085].
For example, table 801 of FIG. 8 illustrates some columns of an example zone map for a partition P of a zoned table. Specifically, table 801 includes six columns, two for each of three zoned columns C1, C2, and C3 [0099]. 
The aggregation operation involves aggregating the minimum and maximum values from the zone map entries for each of the zoned columns [0101].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Baer’s teaching would have allowed Deshpande-Kirk’s to facilitate pruning irrelevant files/partitions by omitting the partitions do not satisfy the filter predicate.

Regarding claims 22, 29, and 36, Deshpande further teaches wherein the processor further to read the reduced set of files to execute a query received by the processor as Step 708 includes step 710 and step 712. Step 710 includes pruning a collection of identified items of data from the on-disk corpus that contain the one or more keyword predicates using range metadata associated with the one or more temporal predicates to generate a pruned list of data items. Step 712 includes performing a list intersection operation on at least (i) the data item birth-time index and (ii) the data item death-time index to generate a list of common data items from the pruned list of data items ([0068 and 0071]).

Regarding claims 25, 32, and 39, Deshpande further teaches wherein to prune the inapplicable files, the processor to: 
identify the inapplicable files without accessing the inapplicable files as using only the range metadata of the temporal lists to dynamically prune the search-list ([0025, 0019-0020, and 0068]);
Search index query processing logic leverages the standard inverted index or postings lists index structure, …  To answer keyword-only queries that include conjunctions and disjunctions of keyword predicates, ...  To answer combined keyword and temporal queries, temporal search frameworks compute keyword search results and post-filter those document versions satisfying the temporal constraint ([0036, 0037, 0047, 0051, 0068, 0071] and Fig. 7, element 710 and Fig. 2, element 204).

Regarding claims 27, 34, and 41, Deshpande further teaches wherein the processor further to execute the query as Step 712 includes performing a list intersection operation on at least (i) the data item birth-time index and (ii) the data item death-time index to generate a list of common data items from the pruned list of data items [0068].

Regarding claim 28, the claim recites a method with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1. 

MPEP 2111.04 – Contingent Limitations
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.
Note: Claim 28 recites contingent limitations and as such the Examiner did not need to present evidence of the obviousness of the method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim

Regarding claim 35, the claim recites a non-transitory computer readable media with similar limitations as claim 1 and as such rejected under the same rationale as noted above for claim 1. 

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande; Prasad M. et al. (“Deshpande”) US 20170011073 A1 in view of Kirk; Steven A. et al. (“Kirk”) US 20170017673 A1 and Baer; Hermann et al. (“Baer”) US 20150286681 A1 as applied to claims 21, 28, and 35 and in view of Chainani; Naresh K. et al. (“Chainani”) US 9971831 B2.

Regarding claims 23, 30, and 37, Deshpande, Kirk, Baer do not explicitly teach wherein the processor to remove, from the query, the one or more predicates that do not fully match any file in the plurality of files to create a modified query.
Chainani; however, teaches wherein the processor to remove, from the query, the one or more predicates that do not fully match any file in the plurality of files to create a modified query as At block 290 a new predicate is updated in response to the data modification of block 280. The new predicate may be updated by being deleted (col. 8, lines 12-16 and col. 2, lines 28-30 and 38-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Chainani’s teaching would have allowed Deshpande-Kirk-Baer’s to expedite the process of executing queries by removing predicates that do not satisfy the query conditions.

Claims 24, 26, 31, 33, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande; Prasad M. et al. (“Deshpande”) US 20170011073 A1 in view of Kirk; Steven A. et al. (“Kirk”) US 20170017673 A1 and Baer; Hermann et al. (“Baer”) US 20150286681 A1 as applied to claims 21, 28, and 35 and further in view of Stanfill; Craig W.(“ Stanfill”) US 20130013606 A1.

Regarding claims 24, 31, and 38, Deshpande teaches “a discrete selection of the database data” as The range metadata associated with the one or more temporal predicates can include a minimum data item identifier and a maximum data item identifier [0068].
Kirk teaches partitions comprises a discrete selection of the database data as FIG. 1 is an illustration of a range partitioned table 100, where the partition basis column is T.DATE and the defined range partition boundaries place each year of data into a separate partition ([0036] and Fig. 1);
Deshpande, Kirk, Baer do not explicitly teach wherein the processor to store the database data in the plurality of files, wherein each file of the plurality of files comprises a discrete selection of the database data. 
Stanfill; however, teaches wherein the processor to store the database data in the plurality of files, wherein each file of the plurality of files comprises a discrete selection of the database data as the records may be stored in data files that represent calls for a single day based on the time a given call was placed). An index may be provided for each stored group of records that identifies the location of each record within a respective data file ([0020] and Figs. 2A-2D).
Accordingly, this disclosure provides techniques for providing entries in an index that include numerical ranges (e.g., ranges of time, sometimes referred to as time quanta)[0021].
Each block may have a number of records according to a predetermined range.  For example, the first block includes records with primary key values 1-1000, and the second block includes records with primary key values 1001-2000, etc.[0045].
In different implementations, there are different ways for the entries in the index file 204 to identify a range of key values corresponding to the records from which a corresponding block was generated [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Stanfill’s teaching would have allowed Deshpande-Kirk-Baer’s to improve the system performance in retrieving queries by implementing a range-based storage to enable the system to search only for files that satisfy the query conditions.

Regarding claims 26, 33, and 40, Deshpande does not explicitly teach wherein to read the metadata, the processor to: 
determine, based on the metadata, a range of values of database data stored in a certain file; and 
determine whether any data within the range of values of database data stored in the certain file satisfies at least one of the plurality of predicates.
Kirk; however, teaches the steps of:
determine, based on the metadata, a range of values of database data stored in a certain partition as FIG. 1 is an illustration of a range partitioned table 100, where the partition basis column is T.DATE and the defined range partition boundaries place each year of data into a separate partition ([0036] and Fig. 1); and 
determine whether any data within the range of values of database data stored in the certain partition satisfies at least one of the plurality of predicates as Partition elimination can be improved by identifying partitions where all of the cell values in the partition basis column are guaranteed to satisfy the specified query condition on the partition basis column. Such partitions can be referred to as "guaranteed" partitions [0037].
Deshpande and Kirk do not teach the range of values of database data stored in the certain file. Baer’s teaches The zone map 500 may be represented as a table (i.e., file) [0083].
Stanfill; however, teaches the range of values of database data stored in the certain file as the records may be stored in data files that represent calls for a single day based on the time a given call was placed). An index may be provided for each stored group of records that identifies the location of each record within a respective data file ([0020] and Figs. 2A-2D).
Accordingly, this disclosure provides techniques for providing entries in an index that include numerical ranges (e.g., ranges of time, sometimes referred to as time quanta)[0021].
Each block may have a number of records according to a predetermined range.  For example, the first block includes records with primary key values 1-1000, and the second block includes records with primary key values 1001-2000, etc.[0045].
In different implementations, there are different ways for the entries in the index file 204 to identify a range of key values corresponding to the records from which a corresponding block was generated [0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Stanfill’s teaching would have allowed Deshpande-Kirk-Baer’s to improve the system performance in retrieving queries by implementing a range-based storage to enable the system to search only for files that satisfy the query conditions.

Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
The Applicant argued that the combination of Deshpande, Kirk, and Baer does not teach the newly amended limitations “The range data including a plurality of different types of data types of the range data, and the range data further includes multiple ones of the plurality of different types of data types of the range data for at least one of the plurality of files”.

In response to the preceding arguments, Examiner respectfully submits that Baer teaches the limitation: The range data including a plurality of different types of data types of the range data, and the range data further includes multiple ones of the plurality of different types of data types of the range data for at least one of the plurality of files as if the data type of the zoned column is a character data type, then the smallest minimum value and the greatest maximum value (i.e., range data) can be based on a lexical ordering of column values. As another example, if the data type of the zoned column is a numerical data type, then the smallest minimum value and the greatest maximum value can be based on a numerical ordering of the zoned column values. As yet another example, if the data type of the zoned column is a date data type, then the smallest minimum value and the greatest maximum value can be based on a calendar ordering of the zoned column values [0103].

The columns of the zone map 500 (i.e., metadata) also include a minimum value column 514 and a maximum value column 515 for each of the zoned columns on which the zone map 500 is constructed ([0085] and Figs. 5 and 8).

Consequently, the combination of Deshpande, Kirk, and Baer teaches the limitations as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE WONG/Primary Examiner, Art Unit 2164